 

 

UNITED STATES DISTRICT COURT —
MIDDLE DISTRICT OF PENNSYLVANIA

COREY GOLSON, SR.,
Petitioner : CASE NO. 1:10-CR-339
Vv. : (JUDGE MANNION)

UNITED STATES OF AMERICA,

Respondent |

MEMORANDUM
I. BACKGROUND’

On September 28, 2015, the court issued a Memorandum and Order
denying petitioner Corey Golson, Sr.’s 28 U.S.C. §2255 motion to vacate, set
aside or correct his sentence. Further, the court directed that a certificate of
appealability (“COA”) would not be issued pursuant to 28 U.S.C. §2253(c).
(Docs. 110 & 111).

Golson then sought a COA from the Third Circuit to appeal the denial
of his §2255 motion, (Doc. 112), and his request was denied on July 15,
2016. (Doc. 114).

On March 8, 2017, Golson filed a motion under Rule 60(b) seeking relief
from the denial of his §2255 motion, and the court denied it on Apri 12, 2017.
(Docs. 115 & 117).

Golson then filed a motion for reconsideration under Fed.R.Civ.P. 59(e)

 

‘The background of this case was stated in the court’s July 13, 2017
Memorandum and the court’s May 9, 2019 Memorandum, and it shall not be
fully repeated herein. (Docs. 125 & 135; see also Doc. 110).

 
 

regarding the court’s April 12, 2017 Order, anda motion to amend his §2255
motion. The court denied Golson’s motions on July 13, 2017. (Doc. 125).

On October 13, 2017, the court entered an Order reducing Golson’s
sentence under Amendment 782, pursuant to 18 U.S.C. §3582(c)(2), and he
was re-sentenced to serve 33 months on counts 1 and 2 to run concurrently
with each other and consecutively with his 120-month sentence on count 3.
(Doc. 130).

On March 8, 2018, the Third Circuit issued an Order denying Golson’s
request fora COA regarding the court’s denial of his motion under Rule 60(b)
seeking relief from its order denying his §2255 motion since “jurists of reason
would not dispute that [he] does not qualify for relief under [Rule 60(b)].” (Doc.
132).

On May 6, 2019, Golson filed a second motion under Federal Rule of
Civil Procedure 60(b) again seeking relief from the denial of his §2255 motion
and seeking the court to re-open his §2255 proceedings. (Doc. 134).

On May 9, 2019, the court issued a Memorandum and Order dismissing
Golson’s Rule 60(b) motion for relief because it was an unauthorized second
or successive §2255 motion and, the court lacked subject matter jurisdiction
over it because he did not obtain prior authorization from the Third Circuit.
(Docs. 135 & 136). The court also denied a COA.

On June 24, 2019, Golson filed his third motion under Fed.R.Civ.P.
60(b), (Doc. 137), again seeking relief from the court's final judgment denying
his motion under 28 U.S.C. §2255, and seeking the court to re-open his

2

 
 

§2255 proceedings. He also filed a motion for an evidentiary hearing. (Doc.
138). So

On June 27, 2019, this court construed Golson’s June 24, 2019 motion
under Rule 60(b) as a Notice of Appeal regarding this court’s May 9, 2019
Memorandum and Order. (Doc. 139). | .

On July 1, 2019, Golson’s Notice of Appeal was docketed in the Third
Circuit. (Doc. 141). | |

On July 8, 2019, this court issued an Order dismissing Golson’s Doc.
138 motion for an evidentiary hearing as moot. (Doc. 142).

On November 19, 2019, the Third Circuit issued an Order granting
Golson’s motion to remand his case to the district court and remanded the
case to this court to address Golson’s June 24, 2019 motion as one for relief
under Rule 60(b). (Doc. 143).

On December 3, 2019, the court issued a Memorandum and Order
dismissing Golson’s June 24, 2019 motion for relief from the denial of his
§2255 motion and seeking to re-open his habeas proceeding with respect to
his §2255 motion, pursuant to Fed.R.Civ.P. 60(b), (Doc. 137), for lack of
jurisdiction. (Docs. 144 & 145). The court directed that a certificate of
appealability would not issue. The court also denied Golson’s motion for an
evidentiary hearing, (Doc. 138).

On January 10, 2020, the Third Circuit issued its Mandate regarding its
November 19, 2019 Order granting Golson’s motion to remand his case to the

district court to address his June 24, 2019 motion as one under Rule 60(b).

3

 
 

(Doc. 146). As stated, this court had already ruled on Golson’s June 24, 2019
Rule 60(b) motion for relief. (Docs. 144 & 145).

Thus, the Third Circuit’s Mandate specifically directed that if the district
court denied Golson’s June 24, 2019 Rule 60(b) motion for relief, “should
[Golson] wish to appeal he should file a new notice of appeal.” (Doc. 146).

Accordingly, on January 10, 2020, Golson then filed a new notice of
appeal with the Third Circuit regarding this court's December 3, 2019
Memorandum and Order dismissing Golson’s June 24, 2019 Rule 60(b)
motion for relief from the denial of his §2255 motion, (Doc. 137). (Doc. 147). |.

On January 29, 2020, Golson filed a motion for reconsideration under
Fed.R.Civ.P. 59(e) regarding this court’s December 3, 2019 Memorandum
and Order. (Doc. 148). |

ll. DISCUSSION

The court has reviewed Golson’s latest motion for reconsideration as
well as its December 3, 2019 Memorandum, in which the court throughly
discussed why Golson’s June 24, 2019 Rule 60(b) motion for relief from the
denial of his §2255 motion was dismissed for lack of jurisdiction since it was
an unauthorized successive §2255 motion under AEDPA. In his instant
motion for reconsideration, Golson rehashes his same arguments which the
court already considered when it issued its December 3, 3019 Memorandum.

Thus, the court finds that Golson fails to set forth any of the grounds

that would warrant reconsideration. “A proper motion to alter or amend

4

 
 

judgment must rely on one of three major grounds: ‘(1) an intervening change
in controlling law; (2) the availability of new evidence [not available
previously]; [or], (3) the need to correct a clear error [of law] or prevent
manifest injustice.’”” North River Ins. Co. v. Cigna Reinsurance Co., 52 F.3d
1194, 1218 (3d Cir.1995) (citations omitted); see also Max’s Seafood Café v.
Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citation omitted); Waye v. First
Citizen's Nat'l Bank, 846 F.Supp. 310, 314 (M.D.Pa. 1994)(“A motion for
reconsideration is not to be used to reargue matters already argued and
disposed of.”), affd, 31 F.3d 1174 (3d Cir.1994); Database America, Inc. v.
Bellsouth Adver. & Publ’g Corp., 825 F.Supp. 1216, 1220 (D.N.J.1993)
(citations omitted) (“A party seeking reconsideration must show more than a
disagreement with the Court’s decision, and ‘recapitulation of the cases and
arguments considered by the court before rendering its original decision fails
to carry the moving party’s burden.’””). Golson is merely attempting to gain yet
another opportunity to restate arguments previously presented to this court.

As the court explained, even though Golson’s June 24, 2019 motion
was purported to be under Rule 60(b), it was really an unauthorized second
or successive §2255 motion and this court lacked jurisdiction over it since he
did not first obtain a certification to file it from the Third Circuit. See 28 U.S.C.
§§2244(b), 2255(h); see also Hadam v. United States, 2018 WL 5961141, *2
(W.D.Pa. Nov. 14, 2018) (“A Rule 60(b)(6) motion for relief from the denial of
|| a §2255 petition may be treated as a successive §2255 petition.”) (citations

omitted). Also, as this court repeatedly explained in this case, since Golson

5

 
 

 

previously filed a §2255 motion, this court would only have jurisdiction over
his Rule 60(b) motion if it was “a true Rule 60(b) motion and not an attempt
to circumvent the requirements for filing a new §2255 motion.” United States

v. Donahue, 733 Fed.Appx. 600, 601-02 (3d Cir. 2018) (citation omitted).

Ill. CONCLUSION

Based on the foregoing, Golson’s January 29, 2020 Rule 59(e) motion
for reconsideration, (Doc. 148), of this court's December 3, 2019
Memorandum and Order, (Docs. 146 & 147), is DENIED. An appropriate

order shall follow.

 

s/ Malachy E. WMauuiou
MALACHY E. MANNION

United States District Judge
Dated: February 18, 2020

10-339-03.wpd

 
